DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

	The Amendment filed August 08, 2022 has been entered. Claim 1 has been amended.  Claims 1-20 are pending in the application.  Applicant’s amendments to the Claim have overcome the Claim Objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 09, 2022.  The prior art rejection has been withdrawn.  
                                                                                                                                                                                                                                                  
CLAIM INTERPRETATION  


2.	The following is a quotation of 35 U.S.C. 112(f):  

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a speech processing module in claim 18.
	
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: may be embodied as processor control code as described in the specification page 30 line 26 to page 31, line 11.  
 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10904684.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current Application (17/123801) are broader version of claims 1-18 of U.S. Patent No. 10904684, granted to Lesso (hereafter “Lesso ‘684”) in obvious wording variations.

	Regarding claim 1, Applicant broadening claim 1 of Lesso ‘684 by moving limitations regarding “in a first mode” and “in a second mode” to dependent claim 2 of the instant application.  See claims 1 of Lesso ‘684. 
 
	Regarding claim 2, claim 1 of Lesso ‘684 at col. 19, lines 8-16.
 
	Regarding claim 3, claim 2 of Lesso ‘684.
 
	Regarding claim 4, claim 3 of Lesso ‘684.
 
	Regarding claim 5, see claim 4 of Lesso ‘684.
 
	Regarding claim 6, claim 5 of Lesso ‘684.
 
	Regarding claim 7, claim 6 of Lesso ‘684.
 
	Regarding claim 8, see claims 7 of Lesso ‘684.
 
	Regarding claim 9, claim 8 of Lesso ‘684.
 
	Regarding claim 10, claim 9 of Lesso ‘684.
 
	Regarding claim 11, claim 10 of Lesso ‘684.
 
	Regarding claim 12, see claim 11 of Lesso ‘684.
 
	Regarding claim 13, claim 13 of Lesso ‘684 at col. 20, lines 14-20.
 
	Regarding claim 14, claim 12 of Lesso ‘684.
 
	Regarding claim 15, see claims 14 of Lesso ‘684.
 
	Regarding claim 16, claim 15 of Lesso ‘684.
 
	Regarding claim 17, claim 16 of Lesso ‘684.
 
	Regarding claim 18,  claim 17 of Lesso ‘684.
 
	Regarding claim 19,  Applicant broadening claim 18 of Lesso ‘684 by removing limitations regarding “the second time-encoding modulator” “in a first mode” and “in a second mode”.  See claim 18 of Lesso ‘684.
 
	Regarding claim 20, See claims 1, 2 (timing controller, timing parameter), 4 (timing controller), and 8 (magnitude)  of Lesso ‘684.
 
Below is a chart showing the differences and similarities between Claims 1-20 of instant application and Claims 1-18 of US Patent 10904684.

17/123801
10904684
1. An activity detector for detecting signal activity in an input audio signal comprising: 
	a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; 
	a time-decoding converter configured to receive the PWM signal and a clock signal, and generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; 
	a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating the clock signal with a frequency based on the reference voltage; and 
	an activity monitor responsive to the count signal to determine whether the input audio signal comprises the signal activity above a defined threshold.


















2. The activity detector as claimed in claim 1 wherein the second time-encoding modulator is configurable so as to vary the frequency of the clock signal and wherein the activity detector is configured so as to operate: 
          in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and 
          in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected.

3. The activity detector as claimed in claim 2 comprising a timing controller for controlling a timing parameter of the first time-encoding modulator in the second mode of operation.


4. The activity detector as claimed in claim 3 wherein said timing parameter of the first time-encoding modulator comprises frequency limits for a maximum and/or a minimum frequency of the PWM signal.







5. The activity detector as claimed in claim 4 wherein said timing controller comprises a first hysteresis controller for controlling hysteresis applied by the first hysteretic comparator wherein, in the second mode of operation, the first hysteresis controller is responsive to the time-decoding converter to control the hysteresis applied by the first hysteretic comparator so as to maintain the frequency of the PWM signal within said frequency limits.

6. The activity detector as claimed in claim 3 wherein the timing parameter comprises the timing of signal transitions in the PWM signal.



7. The activity detector as claimed in claim 6 wherein, in the second mode of operation the timing controller is configured to synchronise any signal transitions in the PWM signal to said clock signal.



8. The activity detector as claimed in claim 7 wherein the first hysteretic comparator comprises a latched hysteretic comparator module and, in the second mode, the timing controller is configured to supply the clock signal to the latched hysteretic comparator module.

9. The activity detector as claimed in claim 1 wherein the reference voltage corresponds to a voltage level of zero signal magnitude of the audio input signal.




10. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal.

11. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a loop filter.





12. The activity detector as claimed in claim 11 wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal.

13. The activity detector as claimed in claim 1 further comprising a buffer configured to receive a version of the count signal from the time-decoding converter, wherein the activity monitor is configured to disable the buffer when the input audio signal comprises no signal activity above the defined threshold and to enable the buffer when the input audio signal comprises the signal activity above the defined threshold.





















14. The activity detector as claimed in claim 1 wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold.

15. An audio circuit comprising an activity detector as claimed in claim 1.



16. The audio circuit as claimed in claim 15 comprising a microphone configured to provide the input audio signal to the activity detector.




17. The audio circuit as claimed in claim 15 comprising an analogue-to-digital converter configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

18. The audio circuit as claimed in claim 15 comprising a speech processing module configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.




























19. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to receive the input audio signal as an input and generate a first PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator configured to receive a reference voltage and generate a second PWM signal as a clock signal; a time-decoding converter for counting a number of cycles of the clock signal in periods defined by the first PWM signal; an activity monitor responsive to the time-decoding converter to determine whether or not the input audio signal comprises the signal activity above a defined threshold.

20. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to generate a PWM (pulse-width modulation) signal based on the input audio signal wherein a cycle period of the PWM signal varies with a magnitude of the input audio signal; an activity monitor for determining whether the input audio signal comprises the signal activity above a defined threshold based on the cycle period of the PWM signal and, a timing controller responsive to said activity monitor for controlling a timing parameter of the first time-encoding modulator when the input audio signal comprises the signal activity above the defined threshold; wherein the timing controller is configured to control the timing parameter of the first time-encoding modulator to maintain the cycle period of the PWM signal within defined limits.
1. An activity detector for detecting signal activity in an input audio signal comprising: 
          a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; 
        a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating a clock signal based on the reference voltage; 
        a time-decoding converter configured to receive the clock signal, generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; 
          an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold; and
wherein the second time-encoding modulator is configurable so as to vary a frequency of the clock signal and wherein the activity detector is configured so as to operate: in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and 
          in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected.


2. The activity detector as claimed in claim 1 comprising a timing controller for controlling a timing parameter of the first time-encoding modulator in the second mode of operation.














3. The activity detector as claimed in claim 2 wherein said timing parameter of the first time-encoding modulator comprises frequency limits for a maximum frequency and/or a minimum frequency of the PWM signal.

4. The activity detector as claimed in claim 3 wherein said timing controller comprises a first hysteresis controller for controlling hysteresis applied by the first hysteretic comparator wherein, in the second mode of operation, the first hysteresis controller is responsive to the time-decoding converter to control the hysteresis applied by the first hysteretic comparator so as to maintain the frequency of the PWM signal within said frequency limits.

5. The activity detector as claimed in claim 2 wherein the timing parameter comprises the timing of signal transitions in the PWM signal.









6. The activity detector as claimed in claim 5 wherein, in the second mode of operation the timing controller is configured to synchronise any signal transitions in the PWM signal to said clock signal.

7. The activity detector as claimed in claim 6 wherein the first hysteretic comparator comprises a latched hysteretic comparator module and, in the second mode, the timing controller is configured to supply the clock signal to the latched hysteretic comparator module.

8. The activity detector as claimed in claim 1 wherein the reference voltage corresponds to a voltage level of zero signal magnitude of the audio input signal.




9. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a second hysteresis controller for controlling hysteresis applied by the second hysteretic comparator so as to control the frequency of the clock signal.

10. The activity detector as claimed in claim 1 wherein the second time-encoding modulator comprises a loop filter.





11. The activity detector as claimed in claim 10 wherein at least one component of the loop filter of the second time-encoding modulator is configurable so as to vary a time-constant of the loop filter so as to control the frequency of the clock signal.

12. The activity detector as claimed in claim 1 wherein the activity monitor is configured to receive the count signal and monitor a value related to a cycle period of the PWM signal derived from the count signal against a threshold.


13. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator comprising a first hysteretic comparator for generating a PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating a clock signal based on the reference voltage; a time-decoding converter configured to receive the clock signal, generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; an activity monitor responsive to the count signal to determine whether the input audio signal comprises signal activity above a defined threshold; and a buffer configured to receive a version of the count signal from the time-decoding converter, wherein the activity monitor is configured to disable the buffer when the input audio signal comprises no signal activity above the defined threshold and to enable the buffer when the input audio signal comprises the signal activity above the defined threshold.

14. An audio circuit comprising an activity detector as claimed in claim 1.





15. The audio circuit as claimed in claim 14 comprising a microphone configured to provide the input audio signal to the activity detector.

16. The audio circuit as claimed in claim 14 comprising an analogue-to-digital converter configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

17. The audio circuit as claimed in claim 14 comprising a speech processing module configured to be enabled by the activity detector when the activity monitor indicates that the input audio signal comprises the signal activity above the defined threshold.

18. An activity detector for detecting signal activity in an input audio signal comprising: a first time-encoding modulator configured to receive the input audio signal as an input and generate a first PWM (pulse-width modulation) signal based on the input audio signal; a second time-encoding modulator configured to receive a reference voltage and generate a second PWM signal as a clock signal; a time-decoding converter for counting a number of cycles of the clock signal in periods defined by the first PWM signal; an activity monitor responsive to the time-decoding converter to determine whether or not the input audio signal comprises the signal activity above a defined threshold; wherein the second time-encoding modulator is configurable so as to vary a frequency of the clock signal and wherein the activity detector is configured so as to operate: in a first mode, with the second time-encoding modulator controlled to generate the clock signal at a first frequency, when the input audio signal comprises no signal activity above the defined threshold; and in a second mode, with the second time-encoding modulator controlled to generate the clock signal at a second, higher, frequency when the signal activity above the defined threshold is detected. 


 
Response to Arguments

7.	The Declaration under 37 CFR 1.132 filed August 08, 2022 has been entered and considered.  After further consideration the Applicant’s argument and all the previously cited prior art, the examiner agreed that none of cited prior art set forth in the previous Office Action alone or in combination teaches an activity detector for detecting signal activity detector in an input audio signal comprising a time-decoding converter configured to receive the PWM signal and a clock signal, and generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating the clock signal with a frequency based on the reference voltage in combination with other limitations as recited in the independent 1.

	The nonstatutory double patenting rejection is maintained because applicant has not filed a Terminal Disclaimer to overcome the rejection yet.

Allowable Subject Matter

8. 	Claims 1-20 would be allowable if overcome the double patenting rejection set forth in the Office Action. 
	The following is an examiner's statement of reasons for indicating allowable subject matter:

	Regarding Claim 1, the cited prior art of record alone or in combination fails to anticipate or render obvious an activity detector for detecting signal activity detector in an input audio signal comprising a time-decoding converter configured to receive the PWM signal and a clock signal, and generate count values of a number of cycles of the clock signal in periods defined by the PWM signal and output a count signal based on said count values; a second time-encoding modulator comprising a second hysteretic comparator for receiving a reference voltage and generating the clock signal with a frequency based on the reference voltage, 
	in combination with other limitations as recited in the independent 1. 

	Claims 2-14 would be allowable by virtue of their dependency from Claim 1.  

	Claims 15-18, would be allowable for the same reason of Claim 1.

	Claim 19, would be allowable for the same reason of Claim 1.

	Regarding Claim 20, the cited prior art of record alone or in combination fails to render obvious an activity detector with the reasons set forth in the Applicant’s Remarks filed on August 08, 2022, page 12-13.

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654